OFFICE   OF   THE   A-ITORNEY     GENERAL   OF   TEXAS
                                     AUSTIN

            ..



    Hen. Olauae A. roilliaas
    ahairman and ExsoutiTo~Pfreotor




r




                                                        departnyaut
                                                                  pon.thhe
                                                      , 1944, rh&oh we quote
                                                    8iO raOt8  Md the exact

                                                    iA Vermn'a- dioil
                                                    ompon@etiotiAot, on
                                                  nta.rsade as iollowst




                             p pgtentlal‘rlght5to beneilts aooumulated
        under.-ths:snplojnrarrt   opmpeneatlOnLana oi.several States
        Or’ andOr i3UOh 8 ~.h?itW
                                Or the mkfIi      aOVOWZUId  Or both, ma~r
        oenatlt~te.@s~b&s Z&r;the payment OS benet~ts          through a
        &ngU     appropriabe   agenay- antler term% whloh the -Commission
        ffitde'will   be.fair~an&~rsasonableas to all artsctad interests
        and~dll not be llabls in any substantialloss to the Fund.*
                                                                 52


Bon, Cleudk A. Wflliams, page 2


            vThls seatlon oontaina two authorisationd~,
                                                      the
     firet permitting raoiproaalooverege agreementswith
     respeot to tar liabilityand the seoond, dealing with
     benefit payments, reading aa iollows:
           v*The Commissionie hereby authorizedto enter
    into arrangenantswith the appropriate  agenoise of other
    3tatss or the Federal Covernmant . . . whereby potential
    rights to benefits eoouavil.ated
                                   under the employmentoompensa-
    tion law of several States or under suoh a law of the
    Federal Govertient,orboth, any oonstitutathe basis'ror the
    paymsnt or benefits through a ringle appropriateagency
    under terms whloh.the Cammleei~ Sinds will be fair and
    reasonable as to aJ.Laffaotedintarestaand will not result
    in any substantial~lossto the FIX&*
            "The ~unamploymentoompensatlonlaws of other states
    hqve,the sama or stroller provisionsand under euoh provisions
    the Intsrstate~Con$!srenoe of EmploymentSeourlty Agenolee
    hasprepared,a plan whereby,oleimantswho,here aooumulated
    waga are(U.~sin several ciffarent states may be paid benefits
    through a single.sgsnoy. This plan will be operativewith
    respeot to any particularstate only after the.agenoyof
    suoh state subscribes to suoh plan. U&es this arrangement
    when e~olaimis filed in one stats; thatstate is to seoure
    trausaripte~ of the slaimant.~swage oredlta from other states
    in whioh he may have aooumulateii oredits. The state having
    the largeat. proportionof his wagaorsdlts will be known es
    the 'paying ateta.' On the basis of the olelmant(stotal
    wage oredits, the *payingatats' will make a determination
    ok %be olalm in eooordanoswith its awn laws and will pay
    the oleimant aooordingly.   The.other states where the olalmant
    had wage oredits will reimburse the 'paying state* for pert
    or the benefits paid ta the olelmant on a propr&t+ basle.
    That Is, it will transmit that portion OS ths total benerits
    paid to olaimant ourrespoading.tothe ratio of olaI.mant*s
    wage oreOLts in that state to his total wage oredits.
            Wonegs reqtzlaltioned from the aooount of the~stete
     of Texas In tha,.UnamploymentTrust Fun& In tha United States
     Treesury,aredepoeited vith the Treesurar of th6 State of
     Texae to be us&by this Caaunfselon  for the -paymentor unem-
     ploymsnt benefits.,::r‘e
                            requaet your edvloe es to whether or
     not th.f.s
              Gommlasionmay enter gnto suoh reofprooel agreements
     as ara outlined above and, if we do enter into suah agreements,
                                                                      ...
                                                                            53


Hohr Claude A. Wllllena, pegs 3


     we may transnlt, by aeena or a warrant drawn by the
     Uomptraller on the State Treaaorer, to other atatea auoh
     amottntaau laay be due them by meson of their having paid
     bsnafita to olelmnta, beasd in part on auoh wage oradlta
     ea auah olaimtmtsnay have with i&La OcmmIaaion.~
                Our raaaeroh dlsoloaea that thea haa baan little,
ii any,judIoial       detamin5tlon   or oonetruoti~  of Seation 17a,
(Artlola5221~15a, 7. A. 0. 8.) of our Texea Unemploymant
Cam~atlon        Aot,    or aimiler aota of other states, all er~whloh
era aubatantlallythe eew aa our own. Of oour5et judIoiel
aonatruotionand oonilrnetIonwould be helpful, but wa do hot
daea it aaaantlal to support the oonoluaionawa have hare
reaohedr
              Sootion 196        Subaaatloua 1 , (2) and (3)     (Artlaio
5221~17g,   subaeotion8                       3 ) v. d. 0. 8.)‘0r Our
                               t1,, (21, and 11
uttStE.pl5ymOrlt ~tXitpCUl8&tiOtt Ad  dm.ttO8 “Om~~oytwnt”, and it is
Obaemed    that   Subaeotlona (a) and (3) tharaor~daalprlaurI.ly
with servIoe8 parformed under oartain oo@itIona both wIthIn
and. wltfmut    the Stat06 They read aa rollaa, quoting:~~OIQthe
orrioial oopy of the Taxa UnamploymaatOompenaationAott
            v(2) The term tamploymant*shall iholude en indI-
     viduol’a entire 8er~lo0, perrormedwithin or both within
     attadtht     this ‘atate, tit
              *.(A) The sarvIoe Is looallaed in this etatat or:
              v(B) The aervfoe is not looallaad In eny stats but
     aone or ths senloe Is puforaed in this state and (I) the
     baaa of oparatlona,or if there la 110 base of operations
     than the plaos from whi oh au& 8WvIaa la direoted     or oon-
     trolled,   fa in thla state; or (Ii) the baas of operations
     or plaoa from whioh suoh seniee     la direoted oreaontrolled
     Is not in any state In whloh awe part of the aenioe      is
     petiormad but the lndlvldueltaresIdenos la It~thia     stats.
             “(3) (A) Servioe not ooverad under Paragraph (2)
     of thla sub-5eotion  end parfarn89dantirely without this
     stats, ulth reapeot  to no pert or whioh oontrlbutionsare
     required end paid under en,unamploymentoomponaatlonlew
     or eny other state shall be deemad to be amployment
     subjeot  to this Aoi if the Individualperforming auoh
     aenIoe8 la a resident of’this atate end tha Commission
     approvea the eleotion of the amploylng unit for whom auoh
     aervloes are parrormaa that the entire aervioe  of suoh
     indlviduel shall be deemed to be employmentsub&at to
     this Aot.
mm. Claude A. Wuliaas, Page 4


             “(B) Sarviaae oovatiadby raalpraaalagreemanta
     authartiadbp thle dot batwaen,the CbmaUsion and the
     aeana~ aharged with the adminlWu8ion o f any other
     a&da of Iaderal tU+aplaymantoompansationlaw, pursuant
     to whloh all sartiaes perfarmed by an individualtar an
     amplaying unit ara deamad to ba perform&dantirely within
     this (Ibute,shall be daamed to ba anploymqnt, if th.
     Cammilralonhaa approved an aleotion of the amplow
     unit for whom suoh earrioasware
     uhioh the ~nntitimrvloe of suoh ~~~lp~~‘t~
     pariod oovarad by suoh bleation is deemed to be smploymant
     subjaat to thla Aot.”
              It im to be noted that Subsaotfon (3)‘ipi Qi+idad
into psrsgraphsA and B, reclpsotfoely.      ParagrQh A is obviously
daaignad to oo?er eerrtcraspurformadantiralywithout tha State
by a’reddant oi this State, but with respectt to whioh oontribu-
tiona ere not.raquirad 0.tkapaid under an amploymantoonpan8atian
aot or anj othar &ate,       In other worda it is designed to provide
that a rbs%didefit or this State is not ta ba.daprivadof the benefits
OS the law, although ~a.1of the serviooa perrormad by him may ba
in another state* Paragraph B of Sub$aotlon (.3) apaoifi~ally
owers aerrioas pariormad under reoiprooalagreamanteauthoriaad
by Saotion L7a, auprn, or our State UnampleymantGampansationAet,
and under this    may rall  oarvioaa performed in two or mere states,
and in euoh ouaes a8 the amployaa dose not qua$lfy under any of
the praoading oonditions,that is, the errvioa”ia not looalixad
in this Stats there la no base or operation or plaoa from whioh
said eenfaa 1s oontraotadin this Statej tha base oiloperation
or plaoe from whiiahsuch servioes am direotad la not in any
abate, but the amp&oyaa is a resiaant of thle State; that tha
I)eMiOe  is~peri'omdd    ~tiral~ Without thi8 .State bUtZwith ra-
spaob to whloh oantributionaare not required uu& paid under the
laua of any other state, buttha employee 16 a rasidant of this
State.   To exprase it another way, the raaiprooalprovision pro-
ridad In Saatian l7a and paragraph B of 178, Subeaotion3, supra,
affords a math&d OS aooording banafite to employeeanat OthaXWiSa
prwided for in the other defined tlefinitionsl of aamploymenta
oontained in the Aot.
            In the last analyaie, the purpose of thane inter&ate
raolprooal provisiona,oommoa to moat all the atatas* unemployment
oompensationaota, IO to prwitla a feasible and workable method
by whioh one state my pay benefits  aooruing in one or Bulre other
                                                                               55


        lion.Olauda A. WULlanua, page 9


I       &ate6        through   a   efmtrallg   oonstituted   agsnop
I
i
        both    as     to
                   ooteiage'&aamant8 with respaot taY i?%%%ty
        and in the papant   of bmeitt  liabilitJr,   thus iaoilltatiug
        and ~~iE~llfyl6g the aUmh56tmtlon      af the law where interstate
        ralatiaf#hipbeaamas sn imports& fuator.
I
                    We have tien at S&IW pains to 6mdysa what we oon-
        oeiva to be t.hapartinant provisionsof ouy UnamployaantCoa-
         ensstlon Aat defining a~loynauzt~, not with the thought     that
        % ey are not as r6ll undarrtood by you as by 06, but 66 a pr6d.b
        oate for our oonolu8ionsupondab we oonoaiva to be the two
        Pain qua6tlono firru6 to deeida,,    Even ii we should be mistaken
        in some detail ih our 6milpl6     bf our st6tutea defining wasu&oy-
        aant", es they are samewhsb lntriaste,~itw4J.lnot neoessarkly
    !   datrsot frastha two asin quastisnswe~must!daaide and the oan-
        elusions       we have raaohad.        These qwstioxu     are:
                     Flrat '- Bass tha’raeipraoalplan proposed run oountar
        in sny psrtloulsr to.Saatfon303a of the Sooial Saourity Aot and
        Seotion 16O’)a of the IdhrnaX  R~vmua 60607

                   Seoand“-   18 thera 6 osnfliot, or passlbilityor
        oonfliot,rith,.fxir law prariding isr the ohargingof unaaplop
        ment benefits against amployers~aooounts for experlanoe  rating
        pprpOSOS?
    1
                     We shsll iirst     oonslder whether or not Saotioa 301s        \
        of tha.SooialSaourlty Aot and Sastion 1603a of the Internal
        Revenue Oods oontsin provisionsuhioh night present lagsl
        bsrriars to entering into suoh oooparatlresnd interstateplan.
        Thasa tuo protl6le~   set   but   the requirement6  to be inoorpixstad
        in state lsws in onier that the state may raoaive        htieral funds
        for unemploymantoampansstionadministration,and in order that
        the employers of the state msy qtmlify for the ninety per oant
        iadarsl oredit. An examinationof the Sooisl SsOtLrityAot snd
        of the Internal Ravanua Oode will not in our view di601066 eny
        prohlbitarylimitation6that would disqualifyour State by the
        adoption of a multi-statearrsngsmantundar the authority speoifl-
        oslly oanfarreaupoqthe      Oasunission    by Seation 17a, auprs, oi our
        Unamployraant  OsmpsnsationAot.
                    Tha second question is more diffioult to salve fsr
        there is aoma laok of uniformity under the various State sots
        as to the order in whish the employers'aooounta sra ohargad
        for axpsrianoarating purpoa~as.We believe, however, that thie
      Olasde A. ~Wi$liams,   psga 6


may be obdatad   and 6afaguarded by the &~mi6si6n  in aedcing
raoi   ootd agraeimnts+ith aa6tJur state or 6tate6 by that
portr on 13sSbotlon 17a, sup~m; cd iOilOW6Z
             ". . . under taras whioh the hI5ai66ion finds
      will be fair &sd r6aeosmbla q to all affeotad 1ntara6ts
      and will not result  in any rub686ntialloss $6 the Fund.*
            That part of the apprapsiatlcmbill oovarlng the
payaant of b6nefits enaoted by the 48th Le&alatwe reads as
fOl3.*lorS1
              "It;i6 6pOOifiOSuF      grwided th6t 6ll money8 now
      on deposl~  to the oradlti of the Uneaployll)snt hapan6ati~n
      Bpltd, and 'aai stoneye r66eir6d ior the,areilit o? suoh fun!,
      sr& hereby appropflatedfsr tl&a Qsymsnt of bansiits and
      refunds as autthoriaed
                           by the prwf6ion6   of the 'Dnaaploywnt
      Uaapensatian   Law.*
            Z'romthe foregolo&it tollaws thstwa hale resohad
the oonolwion that the Texas ~nes@~oymentfhupeneationOode-
sioa is authoriced to enter into reotproaslagraanant6with
othar states, suoh 66 outlinad'lnyollrletter, and that the.
Comptrsllarof Publio A666u686 would be autharieadto issue
warrants, .uponproper oertirioate from the U~mi1i6sion,ta reim-
burse'suah oooparatingstates, for:thci pro rata sbsra paid by
thea in our beheli, aoting as the da6lgu6tadoentr6.land alasring
agoner, ma you are aooordis& 66 ad*lsed.




                                                   _ ;”P7-Lollar
                                                       Aeeistant